DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Election/Restrictions
	Applicant’s traversal of the Restriction Requirement dated 11/30/2021 is persuasive and therefore, the Restriction Requirement of 10/04/2021 is hereby Withdrawn. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claim 1 recites the following, with the abstract ideas underlined, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:
1. A gaming system comprising: 
at least one processor; and 
a memory storing (a) a current symbol position state defining, for each of a plurality of columns of symbol positions, a number of symbol positions for which symbols are to be selected; (b) a pay table; and (c) instructions which when executed by the at least one processor cause the at least one processor to: 

select symbols for the displayed symbol positions by selecting stopping positions of a plurality of base reel strips based on one or more first returned values of a random number generator, each base reel strip of the plurality of base reel strips associated with a respective one of the columns (method of organizing human activity); 
determine, by selecting stopping positions of a plurality of overlay reel strips based on one or more second returned values of the random number generator, whether to map at least one designated symbol to a first displayed symbol position, wherein the designated symbol indicates a change in the symbol position state (method of organizing human activity); 
replace, in response to a determination to map a designated symbol to a first displayed symbol position, the selected symbol from the plurality of base reel strips corresponding to the first displayed symbol position with the designated symbol (method of organizing human activity);
 evaluate the selected symbols for winning combinations based on the pay table (mental process); and 
modify, in response to the selected symbols of a column including a designated symbol, the symbol position state for the respective column to include at least one additional symbol position for a next symbol selection (method of organizing human activity).

The limitations in claim 1 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. at least one processor, a memory, a display, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for 
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.

Regarding dependent claims 2-20:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.



Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of “at least one processor”, “a memory”, “a display”, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2018/0025585) in view of Jensen et al (US 2008/0108411).
In Regards to claim 1 Schmidt discloses:
at least one processor (paragraph [0043], electronic control unit comprising a processor); and 

a memory (paragraph [0043], memory storing game instructions, game logic, etc.) storing:

 (a) a current symbol position state defining, for each of a plurality of columns of symbol positions, a number of symbol positions for which symbols are to be selected (paragraph [0043], memory stores game logic and instructions which are utilized to display a symbol array comprising a plurality of symbol positions); 

(b) a pay table (paragraph [0043] - paragraph [0044], memory stores game logic and instructions which are utilized to display pay tables); and 

(c) instructions which when executed by the at least one processor cause the at least one processor to: 
control a display to display the plurality of columns of symbol positions corresponding to the current symbol position state (paragraph [0043], paragraph [0045], memory stores game logic and instructions which are utilized to display a symbol array comprising a plurality of symbol positions); 

select symbols for the displayed symbol positions by selecting stopping positions of a plurality of base reel strips based on one or more first returned values of a random number generator (paragraph [0043], paragraph [0046], reels are spun and an outcome is determined based on an output of the RNG), 

each base reel strip of the plurality of base reel strips associated with a respective one of the columns (paragraph [0046], each reel represented by columns 201A-201E are spun); 

wherein a designated symbol indicates a change in the symbol position state (paragraph [0050], a symbol combination qualifies as a trigger event which triggers an expansion event); and

modify, in response to the selected symbols of a column including a designated symbol, the symbol position state for the respective column to include at least one additional symbol position for a next symbol selection (paragraph [0050], paragraph [0052], if a special symbol appears in the outcome an array expansion is triggered).

However, Schmidt does not specifically disclose:
determining, by selecting stopping positions of a plurality of overlay reel strips based on one or more second returned values of the random number generator, whether to map at least one designated symbol to a first displayed symbol position, or replace, in response to a determination to map a designated symbol to a first displayed symbol position, the selected symbol from the plurality of base reel strips corresponding to the first displayed symbol position with the designated symbol and evaluate the selected symbols for winning combinations based on the pay table.




Jensen discloses:
determining, by selecting stopping positions of a plurality of overlay reel strips based on one or more second returned values of the random number generator, whether to map at least one designated symbol to a first displayed symbol position, and replace, in response to a determination to map a designated symbol to a first displayed symbol position, the selected symbol from the plurality of base reel strips corresponding to the first displayed symbol position with the designated symbol (paragraph [0117], a special (wild) overlay symbol causes the underlying symbol to be replaced) and 

evaluate the selected symbols for winning combinations based on the pay table (paragraph [0054], symbol combination are evaluated for winning strings of symbols).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).

In Regards to claim 2 Schmidt and Jensen disclose that which is discussed above. Further, Schmidt discloses that:
the plurality of overlay reel strips include a first type of designated symbol and a second type of designated symbol (paragraph [0013], the type of resizing may differ based on different trigger events), and 

wherein when the instructions are executed by the at least one processor, the instructions cause the at least one processor to modify the symbol position state for the respective column differently depending on whether the selected designated symbol is the first type of designated symbol or the second type of designated symbol (paragraph [0013], the type of resizing may differ based on different trigger events).



In Regards to claim 3 Schmidt and Jensen disclose that which is discussed above. Further, Schmidt does not specifically disclose that:
the instructions are executed by the at least one processor, the instructions cause the at least one processor to modify the symbol position state for the respective column to include one additional symbol position upon the selected designated symbol being the first type of designated symbol and to include a maximum number of additional symbol positions upon the selected designated symbol being the second type of designated symbol (paragraph [0007], paragraph [0013], paragraph [0053], the type of resizing may differ based on different trigger events, the expansion may be any number up to a maximum expansion).

In Regards to claim 4 Schmidt and Jensen disclose that which is discussed above. Further, Schmidt discloses that:
each reel strip of the plurality of base reel strips is associated with a respective column of the plurality of columns, wherein each reel strip of the plurality of overlay reel strips is associated with a respective column of the plurality of columns (paragraph [0045], symbol array 200).

In Regards to claim 5 Schmidt and Jensen disclose that which is discussed above. However, Schmidt does not specifically disclose that:
the total number of columns is equal to the total number of base reel strips and greater than the total number of overlay reel strips.

Jensen discloses that:
the total number of columns is equal to the total number of base reel strips and greater than the total number of overlay reel strips (paragraph [0117], Fig., 3B, for example one wild symbol overlaid on five reel strips).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).

In Regards to claim 6 Schmidt and Jensen disclose that which is discussed above. However, Schmidt does not specifically disclose that:
a first set of overlay reel strips are associated with a second column of the plurality of columns, each overlay reel strip of the first set of overlay reel strips including a different number of designated symbols (paragraph [0117], each trigger sumbol is associated with a number of duplications), and 

wherein when the instructions are executed by the at least one processor, the instructions cause the at least one processor to determine which overlay reel strip of the first set of overlay reel strips to use based on the current symbol state (paragraph [0117] – paragraph [0118], a random determination determines how many duplications of the trigger symbol will occur).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).

In Regards to claim 7 Schmidt and Jensen disclose that which is discussed above. However, Schmidt does not specifically disclose that:
each overlay reel strip has a first plurality of reel strip positions, wherein each reel strip position of the first plurality of reel strip positions are either occupied by the at least one designated symbol or a blank symbol.

Jensen discloses that:
each overlay reel strip has a first plurality of reel strip positions, wherein each reel strip position of the first plurality of reel strip positions are either occupied by the at least one designated symbol or a blank symbol (paragraph [0117], the wild symbol overlay having one position).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by 

In Regards to claim 8 Schmidt and Jensen disclose that which is discussed above. However, Schmidt does not specifically disclose that:
each base reel strip has a second plurality of reel strip positions, wherein the total number of reel strip positions of the first plurality of reel strip positions is greater than the total number of reel strip positions of the second plurality of reel strip positions.

Jensen discloses that:
each base reel strip has a second plurality of reel strip positions (paragraph [0117], Fig. 3B, the base reel strips having three symbol positions), 

wherein the total number of reel strip positions of the first plurality of reel strip positions is greater than the total number of reel strip positions of the second plurality of reel strip positions (paragraph [0117], Fig. 3B, the base reel strips having three symbol positions).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).

In Regards to claim 9 Schmidt and Jensen disclose that which is discussed above. However, Schmidt does not specifically disclose that:
each base reel strip has a second plurality of reel strip positions, wherein the total number of reel strip positions of the first plurality of reel strip positions is equal to the total number of reel strip positions of the second plurality of reel strip positions.




Jensen discloses that:
each base reel strip has a second plurality of reel strip positions (paragraph [0117], Fig. 3B, the base reel strips having three symbol positions), 

wherein the total number of reel strip positions of the first plurality of reel strip positions is equal to the total number of reel strip positions of the second plurality of reel strip positions (paragraph [0117], Fig. 3B, the base reel strips having three symbol positions and the wild overlay having 3 symbol positions).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).

In Regards to claim 10 Schmidt and Jensen disclose that which is discussed above. Schmidt further discloses that:
the memory stores an initial symbol position state and a maximum symbol position state for each column of the plurality of columns (paragraph [0053], a maximum number of rows and/or columns which can be added to array 200), 

wherein, when the instructions are executed by the at least one processor, the instructions cause the at least one processor to determine whether the symbol position state for each column is at the maximum symbol position state (paragraph [0060], the array expansion is determined such that it does not exceed the maximum).






In Regards to claim 11 Schmidt and Jensen disclose that which is discussed above. Schmidt further discloses that:
the maximum symbol position state for a first column of the plurality of columns includes a first number of symbol positions and the maximum symbol position state for a second column of the plurality of columns includes a second, different, number of symbol positions (Fig. 8A-8C).

In Regards to claims 15 Schmidt and Jensen disclose that which is discussed above. However, Schmidt does not specifically disclose that:
the at least one processor determines whether to map at least one designated symbol to a first displayed symbol position by associating the stopping position of a first overlay reel strip of the plurality of overlay reel strips with a reference position stored in the memory and identifying the first displayed symbol position.

Jensen discloses that:
the at least one processor determines whether to map at least one designated symbol to a first displayed symbol position by associating the stopping position of a first overlay reel strip of the plurality of overlay reel strips with a reference position stored in the memory and identifying the first displayed symbol position (paragraph [0026], game outcomes are determined by the game device’s RNG, i.e., the positioning of the reel strips and the overlay are determined based on a mapping of the RNG determined values).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).






In Regards to claim 16 Schmidt and Jensen disclose that which is discussed above. However, Schmidt does not specifically disclose that:
when the instructions are executed by the at least one processor, the instructions cause the at least one processor to determine whether to map at least one designated symbol to a second displayed symbol position located adjacent to and above the first displayed position, by identifying a position of the first overlay reel strip adjacent to and above the stopping position.

Jensen discloses that:
when the instructions are executed by the at least one processor, the instructions cause the at least one processor to determine whether to map at least one designated symbol to a second displayed symbol position located adjacent to and above the first displayed position, by identifying a position of the first overlay reel strip adjacent to and above the stopping position (paragraph [0026], game outcomes are determined by the game device’s RNG, i.e., the positioning of the reel strips and the overlay are determined based on a mapping of the RNG determined values, for example if the determined outcome is that the wild overlay should appear adjacent and above the stopping position).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).

In Regards to claim 16 Schmidt and Jensen disclose that which is discussed above. Schmidt further discloses that:
the one or more first returned values includes a plurality of first returned values from the random number generator and each value of the plurality of first returned values identifying a stopping position of a base reel strip of the plurality of base reel strips (paragraph [0043], paragraph [0046], reels are spun and an outcome is determined based on an output of the RNG). 



However, Schmidt does not specifically disclose that:
the one or more returned values includes a plurality of second returned values from the random number generator; or that each value of the plurality of second returned values identifying a stopping position of an overlay strip of the plurality of overlay strips.

Jensen discloses that: 
the one or more returned values includes a plurality of second returned values from the random number generator; or that each value of the plurality of second returned values identifying a stopping position of an overlay strip of the plurality of overlay strips (paragraph [0026], game outcomes are determined by the game device’s RNG, i.e., the positioning of the reel strips and the overlay are determined based on a mapping of the RNG determined values).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).

In Regards to claim 19 Schmidt and Jensen disclose that which is discussed above. Schmidt further discloses that:
the memory stores a lookup table identifying each reel position of the plurality of reel positions based on a plurality of ranges of possible values that can be returned from the random number generator (paragraph [0012], a range and outcome is defined by the RNG) and 

 identifying a range associated with the one or more second returned values and selecting, from the lookup table, the reel position identified by the associated range (paragraph [0012], a range and outcome is defined by the RNG).

However, Schmidt does not specifically disclose that
each overlay reel strip of the plurality of overlay reel strips includes a plurality of reel positions; or the stopping positions of the plurality of overlay reel strips are selected by, for each of the one or more second returned values
Jensen discloses that: 
each overlay reel strip of the plurality of overlay reel strips includes a plurality of reel positions (paragraph [0117], Fig. 3B, the wild overlay having 3 symbol positions), and 

wherein the stopping positions of the plurality of overlay reel strips are selected by, for each of the one or more second returned values (paragraph [0026], game outcomes determined by returned RNG values), 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay replacement trigger as taught by Jensen into the gaming system as taught by Schmidt in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2018/0025585) in view of Jensen et al (US 2008/0108411) as applied to the claims above, and further in view of Fong et al (US 2008/0064477).
In Regards to claim 17 Schmidt and Jensen disclose that which is discussed above. However, neither Schmidt not Jensen discloses that:
the memory stores a plurality of current symbol position states corresponding to respective ones of a plurality of bet options, or wherein when the instructions are executed by the at least one processor, the instructions cause the at least one processor to use the current symbol position state corresponding to a currently selected bet option.

Fong discloses that: 
the memory stores a plurality of current symbol position states corresponding to respective ones of a plurality of bet options, and wherein when the instructions are executed by the at least one processor, the instructions cause the at least one processor to use the current symbol position state corresponding to a currently selected bet option (paragraph [0017], the number of display positions in a column that are active for defining a winning combination is variable depending on the particular wager staked by the player).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2018/0025585) in view of Jensen et al (US 2008/0108411) as applied to the claims above, and further in view of Walker et al (US 2008/0064477).
In Regards to claim 20 Schmidt and Jensen disclose that which is discussed above. However, neither Schmidt not Jensen discloses that:
the memory stores an initial symbol position state for each column of the plurality of columns, wherein when the instructions are executed by the at least one processor, the instructions cause the at least one processor to determine whether a player identifier has been received and to set the current symbol position state to the initial symbol position state in response to at least one of receiving a new player identifier and a player withdrawing their associated player identifier.

Walker discloses that:
the memory stores an initial symbol position state for each column of the plurality of columns, wherein when the instructions are executed by the at least one processor, the instructions cause the at least one processor to determine whether a player identifier has been received and to set the current symbol position state to the initial symbol position state in response to at least one of receiving a new player identifier and a player withdrawing their associated player identifier (10:31-49, the number of reels are chosen by a player and accessed from the player’s account).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the player account as taught by Walker into the gaming system as taught by Schmidt and Jensen in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability (Jensen, paragraph [0115]).


Tentatively Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be tentatively allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well overcoming the rejection under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715